 1 MONICA L. BERMUDEZ
   Attorney at Law, SBN 275434
 2 1670 M Street
   Bakersfield, CA 93301
 3 Telephone: (661) 616-2141
   Facsimile: (661) 322-7675
 4

 5 Attorney for the Defendant
   Amanda Nash
 6

 7                            IN THE UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00099 DAD
11                               Plaintiff,             STIPULATION TO CONTINUE
                                                        SENTENCING HEARING; FINDINGS
12   v.                                                 AND ORDER
13   AMANDA NASH,                                       DATE: May 18, 2020
                                                        TIME: 10:00 a.m.
14                               Defendant.             JUDGE: Hon. Dale A. Drozd
15

16
                                              STIPULATION
17
            COMES NOW, Defendant, AMANDA NASH by and through his attorney of record, Monica
18

19 L. Bermudez and The United States of America, by and through his counsel of record VINCENTE
20 TENNERELLI, hereby stipulate as follows:

21          1.     By previous order, this matter was set for sentencing on March 2, 2020.
22
            2.     By this stipulation, defendants now move to continue the sentencing hearing to May
23
     18, 2020 at 10:00 a.m. before the Honorable Dale A. Drozd. The government joins in this request.
24
            3.     The parties agree and stipulate, and request that the Court find the following:
25
            a.     Ms. Nash has certain plea agreement obligations that must be satisfied before she is
26

27 sentenced

28          b.     Additional time is requested to ensure that these obligations are met by Ms. Nash.
                                                      1
29

30
           c.      The government does not object to, and agrees with, the requested continuance.
 1
     IT IS SO STIPULATED.
 2

 3 DATED: February 26, 2020

 4                                       /s/ Monica L. Bermudez
                                         MONICA L. BERMUDEZ
 5                                       Counsel for Defendant
                                         AMANDA NASH
 6

 7 DATED: February 26, 2020
                                         /s/ Thomas Newman
 8                                       VINCENTE TENNERELLI
                                         Assistant United States Attorney
 9

10

11

12
                                                ORDER
13

14         The sentencing hearing as to the above named defendant currently scheduled for March 2,
15 2020, at 10:00 a.m., is continued until MAY 18, 2020, at 10:00 a.m. in Courtroom No. 5.

16

17 IT IS SO ORDERED.

18      Dated:    February 27, 2020
                                                     UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25
26

27

28
                                                     2
29

30
